Name: Commission Regulation (EEC) No 424/89 of 20 February 1989 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: social affairs;  tariff policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|31989R0424Commission Regulation (EEC) No 424/89 of 20 February 1989 concerning the classification of certain goods in the combined nomenclature Official Journal L 049 , 21/02/1989 P. 0018 - 0019 Finnish special edition: Chapter 2 Volume 7 P. 0008 Swedish special edition: Chapter 2 Volume 7 P. 0008 *****COMMISSION REGULATION (EEC) No 424/89 of 20 February 1989 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 20/89 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to Council Regulation (EEC) No 2658/87 with regard to the tariff classification of knitted tracksuits, which are garments covered by CN codes 6112 and 6211, and to specify certain of their characteristics in relation to other garments covered by the said nomenclature; Whereas CN codes 6103, 6104, 6203 and 6204 cover, amongst other things, ensembles as defined by Note 3 (b) to Chapters 61 and 62; Whereas tracksuits are worn exclusively or mainly in the pursuit of sports activities, such a criterion, on the contrary, is not essential to the classification of ensembles; Whereas the term 'ensemble' does not include tracksuits, it is necessary to determine a correct distinction, within the combined nomenclature, between those two types of garments; Whereas tracksuits comprise two garments, a garment intended to cover the upper part of the body and trousers; ensembles may also be composed in the same way; Whereas that garment, of tracksuits as well as of ensembles, intended to cover the upper part of the body may often have a full or partial opening at the front; Whereas on the one hand the common characteristics of the tracksuits and ensembles cited above render it difficult in practice to correctly distinguish between those two types of garments; on the other hand tracksuits are intended for a very specific function in relation to that of ensembles; Whereas when those components of tracksuits which are intended to cover the upper part of the body have an opening at the front, that opening is generally fastened by means of a zip-fastener; however the said garments may also have other fastening systems; those fastening systems may not be of such a kind that the tracksuits lose their essential character; therefore, when the garments intended to cover the upper part of the body have a complete opening at the front, the fastening systems are restricted to a zip-fastener, press-studs or velcro; however, when the opening is only partial, in certain circumstances it may also be fastened by any type of buttons; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee; HAS ADOPTED THIS REGULATION: Article 1 For the purposes of the classification of tracksuits in CN codes 6112 or 6211, where the garment intended to cover the upper part of the body has a complete opening at the front this must be fastened by means of a zip-fastener, press-studs or velcro. Where, however, the opening at the front is only partial, it may also be fastened by any type of buttons, provided that the opening is no longer than one third of the length of the garment measured from the neckline. Article 2 This Regulation shall enter into force on the 15 March 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 4, 6. 1. 1989, p. 19.